United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [ x ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-09014 Chyron Corporation (Exact name of registrant as specified in its charter) New York 11-2117385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Hub Drive, Melville, New York (Address of principal executive offices) (Zip Code) (631) 845-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[x] The number of shares outstanding of the issuer's common stock, par value $.01 per share, on November 7, 2012 was 17,111,117. CHYRON CORPORATION INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations (unaudited) for the Three And Nine Months ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three and Nine Months ended September 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements CHYRON CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) Assets Unaudited September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Deferred taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred taxes Other assets 93 TOTAL ASSETS $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Current portion of pension liability Current portion of term loan - Capital lease obligations 26 38 Total current liabilities Pension liability Deferred revenue Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $1.00, without designation Authorized - 1,000,000 shares, Issued - none Common stock, par value $.01 Authorized - 150,000,000 shares Issued and outstanding - 17,067,603 at September 30, 2012 and 16,639,704 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements (unaudited) 3 CHYRON CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Product revenues $ Service revenues Total revenues Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Operating loss ) Interest expense (7
